IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KATHRYN JEANE PASHUCK, EXECUTRIX           : No. 520 EAL 2021
UNDER WILL OF NELLI CZAJKOWSKY             :
AKA ANASTASIA NELLIE CZAJKOWSKY,           :
DECEASED                                   : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
ANDRE TYLER, KEVIN RAVENELL,               :
AMIYR A. MUHAMMAD, AND ADAM                :
BEYAH                                      :
                                           :
                                           :
PETITION OF: ANTHONY B. QUINN,             :
ESQUIRE


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.